Citation Nr: 1113136	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980.
This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's application to reopen his claim for service connection for a low back disability.

The issue of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1987 rating decision denied service connection for a low back disability.  The Veteran did not appeal the decision and it became final.  

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for a low back disability is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 1987 RO decision that denied the Veteran's claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1987 rating decision, the RO denied service connection for a low back disability.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 1987 decision became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).  In December 1998, the Veteran filed an application to reopen his claim for service connection for a low back disability.  In June 1999, the RO requested that the Veteran furnish evidence in support of his application.  As no evidence was received within one year of the RO's request, the Veteran's claim was considered abandoned.  38 C.F.R. § 3.158(a) (2010).  In February 2008, the Veteran filed another application to reopen his claim for a low back disability.  In a July 2008 rating decision, the RO declined to reopen the claim, and the Veteran initiated a timely appeal.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of September 1987 rating decision included VA outpatient records dated April 1987 to July 1987 showing treatment for headaches, sinus problems, and nasal problems.  Although those records do not show treatment for the low back, an April 1987 medical record shows that, in relating his past medical history, the Veteran reported receiving Valium for muscle spasms after a back injury.  Also of record were service medical records, which showed that the Veteran was treated for low back pain in service.  In March 1977, the Veteran reported low back pain following a back injury one week prior.  He could not bend over.  No spasms were felt and possible pulled muscles were assessed.  In April 1977, the Veteran reported back pain without trauma and muscle strain was assessed.  It was also noted at that time that the Veteran was seen in the Emergency Room the previous Friday, at which time he was prescribed medications for his back.  A December 1979 separation examination revealed no complaints or abnormalities related to the low back.  

Based on the evidence then of record, the RO concluded that the Veteran's low back disability in service was acute and transitory and that no residuals were found during the separation examination.  In addition, the VA outpatient records dated in 1987 were negative for evidence of a low back disability.  Consequently, the claim was denied.

In support of his application to reopen his claim, the Veteran has submitted VA medical records dated April 2007 through March 2008 showing complaints of chronic low back pain and treatment for a spinal cord injury with resulting paraplegia sustained in September 1997.

The Board finds that the newly received post-service VA medical records showing diagnoses of and treatment for a lumbar spine disability are both new and material. That newly submitted clinical evidence tends to corroborate that the Veteran has a currently diagnosed low back disability that requires ongoing treatment.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence supports a finding that the Veteran has a current low back disability, which was not established at the time of the last final decision.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent evidence tending to show that he suffers from a current low back disability.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability. To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's newly reopened claim for service connection for a low back disability.

A review of the record shows that the Veteran has not yet been afforded a VA examination in connection with this claim for service connection for a low back disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

Here, service medical records show multiple treatments in service for low back pain, including a visit to the Emergency Room.  In an April 1987 VA outpatient visit, the Veteran reported having taken Valium for muscle spasms due to a back injury, and his reported current medications included Valium.  Recent VA outpatient records dated April 2007 through March 2008 show ongoing treatment for a lumbar spine disability and include complaints of chronic low back pain.  They also document a spinal cord injury with resulting paraplegia that occurred in September 1997 when the Veteran fell 28 feet off of a roof.  

In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination with respect to his claim.  Despite evidence of an intercurrent injury, the record shows treatment for low back pain in service, an indication of post-service treatment for back pain in 1987, and current complaints of low back pain that the Veteran attributes to his active military service.  Specifically, a VA examiner should address whether the Veteran currently suffers from a low back disability that had its onset during active duty or is otherwise related to any aspect of his active service.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA spine examination that includes a review of the claims folder.

Additionally, VA and private medical records appear to be outstanding.  VA treatment records reference VA treatment prior to April 2007, the date of the earliest VA medical record in the claims file.  They further indicate that the Veteran's spinal cord injury requires annual evaluation.  However, no VA medical records dated after March 2008 have yet been associated with his claims folder.  Because it appears that there may be outstanding VA medical records dated prior to April 2007 and after March 2008 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record shows that the Veteran sustained a severe injury to his spinal cord in September 1997, however, no records relating to that injury have been associated with the claims file.  There is no indication in the record as to whether the Veteran received VA treatment or private treatment for his spinal cord injury.  Therefore, on remand, the Veteran should be asked to identify any provider that treated him for his September 1997 spinal cord injury and, if necessary, complete authorization for the release of those medical records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all medical records from the VA Medical Centers in Birmingham, Alabama, and Augusta, Georgia.

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his September 1997 back injury.  All attempts to secure those records must be documented in the claims folder. 

3. After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any current low back disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records showing complaints of and treatment for low back pain, and medical records showing a back injury in September 1997.  The VA examiner should consider any lay evidence asserting a continuity of symptomatology of low back problems since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a. Diagnose any current low back disability. 

b. State whether it is it at least as likely as not (50 percent probability or greater) that any current low back disability is related to any aspect of the Veteran's active military service.

c. If the Veteran's low back disability is more likely attributable to factors unrelated to military service, the examiner should specifically so state. 

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


